DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 28 – 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,976,503. Although the claims at issue are not identical, they are not patentably distinct from each other because at least all of the claimed limitations in claims 28 – 47 are found in claims 1 – 20, respectively.

Claims 28, 32 – 35, 38 – 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 7, 10 – 12, 14 and 15 of U.S. Patent No. 10,634,856. Although the claims at issue are not identical, they are not patentably distinct from each other because at least all of the claimed limitations in claims 28, 32 – 35, 38 – 44 and 46 are found in claims 1 – 3, 5 – 7, 10 – 12, 14 and 15 as follows:
In Re claim 28, ‘859 teaches the claimed limitations in claims 1, 2 and 5;
In Re claim 32, ‘859 teaches the claimed limitations in claims 1 and 9;
In Re claim 33, ‘859 teaches the claimed limitations in claim 1;
In Re claim 34, ‘859 teaches the claimed limitations in claim 6;
In Re claim 35, ‘859 teaches the claimed limitations in claim 7;
In Re claim 38, ‘859 teaches the claimed limitations in claims 10, 11 and 14;

In Re claim 43, ‘859 teaches the claimed limitations in claims 10 and 18;
In Re claim 44, ‘859 teaches the claimed limitations in claims 11 and 12;
In Re claim 46, ‘859 teaches the claimed limitations in claim 15.

Allowable Subject Matter
Should the double patenting rejection as recited above be overcome, claims 28 – 47 will be allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a fiber optic ferrule and cable comprising, among other things, wherein the end of the buffer layer is positioned outside the axial passage of the ferrule body when the adhesive material fixedly holds the inner fiber of the optical fiber cable to the ferrule body or a method of assembly a ferrule comprising, among other things, such that the new longitudinal end of the buffer layer is positioned outside the axial passage.
One of the closest relevant prior arts of record, Hug et al. (U.S. PG Pub. # 2002/0186934 A1), teaches the buffer layer end (141) positioned within the axial passage (within bore 133) of the ferrule (101).
The other of the closest relevant prior arts of record, Hayasaka (U.S. PG Pub. # 2006/0269192 A1), teaches the end of the buffer layer (5) positioned within the axial passage to some extent at 5b (fig. 2).  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHAD H SMITH/            Primary Examiner, Art Unit 2874